COLEMAN, J.
The bill was filed by the appellant to enjoin the prosecution of its agent by the city of Attalla for< doing business without a license. Section 14 of the act incorporating the town of Attalla, (Acts, 1888-89, p. 811), confers upon the corporate authorities, by ordinance, power to impose fines and penalties within the limitations of the act, for “doing business, carrying on any trade,” etc., without license; and by sub-div. 1 of section 11 of the act of incorporation, the extent of the power to punish is fixed and limited. The schedule of licenses prescribed by ordinance fixes that “for engaging in or carrying on the business of” transporting freight and passengers from Attalla to other points in the State, for the year 1898, at one hundred dollars.
Section 6 of the ordinance reads as follows: “Be it further ordained, that any person who shall engage in or carry on any business, trade or profession, for which a license is- required, Avithout first taking out such license, shall, on conviction, be fined not less than five dollars, nor more than one hundred for each offense, and may be imprisoned ancl sentenced to hard labor on the streets, not longer than thirty days, one or both, at the discretion of the mayor.” The authority conferred by sub-div. 1 of section 11, supra, is, that for a violation of its ordinances and by-laws, the town may “affix thereto such penalties, by fine not exceeding one hundred dollars, and by imprisonment or hard labor for the city not exceeding thirty days.” The authority conferred by the charter is, that the town may affix the punishment of “imprisonment” or “hard labor for the city not exceeding thirty days;” whereas, by the ordinance, the person convicted is punishable by imprisonment and hard labor for the city, one or both, at the discretion of the mayor. The penalty fixed by the ordinance is in excess of that granted by the charter.
The bill avers that its agent was arrested for a violation of the ordinance on the 26th of January, 1898, and fined on the 2d of February, 1898; that he was arrested again on the 4th of February, after, and fined again on the 5th of February, following, each fine being for fifty dollars; and avers that the “mayor and city authorities are still continuing to arrest and fine complainant’s agent, and have given notice that they will continue to *367arrest said agent every day or every other day, and to fine him every day, or every other day, until complainant pays the said license tax.” We are of opinion that, conceding the ordinance to he valid, there is no authority for its enforcement in the manner averred in the hill. TInderno circumstances, is the city authorized to impose a greater penalty than a fine of one hundred dollars and imprisonment, or hard labor not exceeding thirty days, for a single offense. Section one of the ordinance fixing licenses for the year 1898, is, that it shall be unlawful for any person, firm, company or corporation “to engage in or carry on any business,” trade or profession, for which license is required, without having paid for and taken out a license thereon as hereinafter provided.
Section 2 ordains that the license required of complainant is fixed at flOO.
Section 6 has been stated. It provides for the punishment of any person “who shall engage in or carry on any business,” without taking out the license, by fine, etc. The ordinance fixes the licenses for the year 1898, for engaging in or carrying on the business, and a separate provision is made for those who begin business after the first of July of the year.
In the case of Abel v. The State, 90 Ala. 631, we considered the question to some extent as to what constituted an “engaging in or carrying on business by” a wholesale liquor dealer, and we held, that “if a party makes all necessary preparations to carry on the business, holds himself out as a wholesale liquor dealer and solicits trade as such, and makes one sale in violation of law, intending to continue the business, he is engaged in or is carrying on the business, within the meaning of the law.” We adhere to the definition as correct; but it does not follow that each and every act of sale or each day that he might continue in the business thereafter, constitutes a distinct and separate “engaging in” or “carrying on a business.” It is contrary to the statute to engage in hunting on Sunday. If a person hunts but an hour and stops, he violates the statute; but if he continues to hunt during the entire day without cessation, he is guilty of but one offense. “Engaging in” or to “carry on” implies that it is con*368'tinuous. An offense is single, and its “quantity,” so to speak, can not be multiplied into separate offenses. State ex rel. Truesdale v. Town Council, Rice Rep. 158; Mayor and Aldermen v. Ordrenan, 12 Johns. Rep. (N. Y.) 122; Crepps v. Durden, Cowp. 640; Marshall v. Smith, 8 Court of Com. Pleas, 416.
We can conceive of no sound argument in favor of the proposition that complainant, engaged in the business of running trains into the town of Attalla, was engaged in a separate and different business each day, so as to authorize a prosecution of its agent each day or each alternate day, upon the proposition that he was guilty of separate and distinct offenses. Statutes which prohibit the “engaging in or carrying on” business without license, must not be confounded with those which declare single acts, such as the selling of vinous, spirituous or malt liquors without license, to be misdemeanors.
We are clearly of the opinion that it was competent for the legislature to confer the power upon the town of Attalla to impose a license tax upon business and professions, and it seems to be the settled law in this State, that an agent may be prosecuted for engaging in the business for which his principal has not taken out a license. — Elsberry v. The State, 52 Ala. 8; Ex parte City Council of Montgomery, 64 Ala. 463; City Council v. Shoemaker, 51 Ala. 114; Ex parte Schmidt, 2 Tex. App. 196; Abel v. The State, supra. Many other cases might be cited. We can not say, from the averments of complainant’s bill, that the license tax is unreasonable. The reasonableness or unreasonableness of a license tax can not be determined by the extent of the business of a single individual. There may be competition, or negligence on his part, or other considerations affecting the •extent of the business of complainant.
In the case of Moses v. Mayor of Mobile, 52 Ala. 192, following other decisions of this court, it was declared to be the general rule that “Courts of equity will not interfere to stay proceedings in criminal matters, whether the prosecution be for violation of State laws, or the infraction of municipal ordinances;” but the exception was observed, when the enforcement of an ordinance would destroy the right to exercise a franchise, *369and there ivas no reasonable doubt as to the validity of the ordinance. And in the case of the Port of Mobile v. Railroad, 84 Ala. 115, the Port of Mobile was enjoined from enforcing an ordinance. See also the case of L. & N. R. R. Co. v. City of Montgomery, Ib. 127.
We are of opinion that complainant’s bill is without equity for a reason different from any we have been considering. It follows from what has been said, that the town of Attalla had authority to impose a license tax upon the business of complainant, that it was imposed by ordinance duly ordained, and that the ordinance is reasonable and valid. It appears from complainant’s bill, that it has refused to pay the license tax, and it makes no offer to pay the same. Being in the wrong .itself, it is not entitled to the aid of a court of equity for the protection of its franchise, or to enjoin interference with its exercise. We are of opinion the bill should have been dismissed without prejudice. As thus modified the decree will be affirmed.
Modified and affirmed.